EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant contacted the Examiner to correct the amendment to claim 11, to recite a “second motion sensor.”  The Examiner agrees and the changes are reflected in the instant Corrected Notice of Allowability.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Krieger on 11/19/2021.

The application has been amended as follows: 

Claim 1 recites the limitations “providing a first motion sensor and a second motion sensor each” in line 3.


Claim 1 recites the limitations “response to the first motion;” in line 8.
Amend the limitations of claim 1 line 8 to read --response to the first motion sensed;--.

Claim 11 recites the limitations “wherein the step of providing one or more motion sensors includes providing:” in lines 1-2.
Amend the limitations of claim 11 lines 1-2 to read --wherein the providing a first motion sensor and a second motion sensor includes:--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A method for dispensing feminine hygiene products from a product dispenser including a door, the method comprising:

providing a built in a time delay for the product dispenser;
activating a first activation of a product dispensing in response to a first motion sensed by the first motion sensor;
dispensing a first product in response to the first motion sensed;
activating a second activation of a product dispensing in response to a second motion sensed by the second motion sensor; 
determining a time delay between the activating the first activation and activating the second activation; and
not dispensing a second product in response to the second motion if the time delay has not elapsed…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 9 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A method for dispensing feminine hygiene products from a product dispenser including a door, the method comprising:

identifying a delay time;
identifying a first time in response to a first motion sensed by one of the motion sensors;
dispensing a first product in response to the first motion;
identifying a second time in response to a second motion sensed by one of the motion sensors;
determining an elapsed time between the first time and the second time;
not dispensing a second product in response to the second motion if the elapsed time is less than the delay time;
identifying an opening time when the door is moved to an open position; and
not dispensing either the first product or the second product if the door is in the open identifying a closing time when the door is moved to a close position;
identifying a third time in response to a third motion after door is moved to the close position;
identifying an elapsed time between the closing time and the third motion time; and dispensing one of the first product and the second product if the elapsed time is greater than a stop time…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651